Citation Nr: 1302018	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  05-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lipomas.  

2.  Entitlement to an effective date earlier than October 8, 2002, for the grant of service connection for peripheral neuropathy of the left and right lower extremities.  

3.  Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for retinopathy. 

4.  Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for nephropathy. 

5.  Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for sexual impotence. 

6.  Entitlement to an effective date earlier than June 16, 2003, for special monthly compensation for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Atlanta, Georgia, Regional Office of the Department of Veterans Affairs (VA) which, among other things, denied the Veteran's claim for service connection for lipomas and granted him service connection for peripheral neuropathy of the left and right lower extremities (effective October 8, 2002), service connection for retinopathy, nephropathy, and sexual impotence (effective June 16, 2003), and special monthly compensation for loss of use of a creative organ (effective June 16, 2003).  During the course of the appeal, the Veteran relocated and jurisdiction over his claims was transferred to the Hartford, Connecticut, VA Regional Office (RO).  

In January 2008, the Veteran testified during a video conference Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  Subsequently, the Board remanded this case for additional development in July 2008, September 2009, February 2011, and April 2012.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam; it is presumed under VA law and regulations that he sustained exposure to herbicides, such as Agent Orange.  

2.  The evidence of record does not indicate that lipomas, to include as due to herbicide exposure or as due to chemical exposure, are etiologically related to the Veteran's active service or to any incidents therein; nor may they be presumed so.  

3.  The Veteran's application for service connection for diabetes mellitus was received by VA on October 8, 2002; there is no evidence prior to October 8, 2002, of a formal or informal claim for service connection for peripheral neuropathy of the left and right lower extremities.  

4.  There is no evidence prior to October 8, 2002, of a formal or informal claim for service connection for retinopathy.  

5.  There is no evidence prior to October 8, 2002, of a formal or informal claim for service connection for nephropathy.  

6.  There is no evidence prior to June 16, 2003, of a formal or informal claim for service connection for sexual impotence.  

7.  The Veteran was service connected for sexual impotence in a July 2003 rating decision and granted a noncompensable disability rating, effective June 16, 2003.  Special monthly compensation for loss of use of a creative organ was granted in the same rating decision.  There is no evidence prior to June 16, 2003, of a formal or informal claim for special monthly compensation for loss of use of a creative organ.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for lipomas, to include as due to herbicide exposure or as due to chemical exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).  

2.  The criteria for an effective date earlier than October 8, 2002, for the grant of service connection for peripheral neuropathy of the left and right lower extremities have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  

3.  The criteria for an effective date earlier than June 16, 2003, for the grant of service connection for retinopathy have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  

4.  The criteria for an effective date earlier than June 16, 2003, for the grant of service connection for nephropathy have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  

5.  The criteria for an effective date earlier than June 16, 2003, for the grant of service connection for sexual impotence have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  

6.  The criteria for an effective date earlier than June 16, 2003, for the grant of special monthly compensation for loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in letters from the RO dated in October 2002, March 2003 and February 2011.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in November 2012.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

In regards to the claims for an earlier effective date, the Board notes that the Veteran was not sent a separate VCAA letter after he filed his July 2004 Notice of Disagreement raising the earlier effective date claims.  However, when VCAA notice is given as to an original claim, further VCAA notice of "downstream" issues, e.g., an effective date, is not required because the original claim has not only been substantiated, it has been proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1131 (Fed.Cir. 2007).  Since the Veteran was provided VCAA notice in the October 2002 letter related to his service connection claim for diabetes and service connection was subsequently granted for diabetes, and since the earlier effective date claims currently on appeal are all secondary to diabetes, a remand of the effective date issues on appeal for further VCAA notice is not necessary and will not prejudice the Veteran.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled in this case.  The Board notes compliance with its most recent remand in April 2012 when the Board requested additional efforts to obtain court records from a national records center in Suitland, Maryland, associated with the Veteran's claim for Agent Orange Administration benefits.  On remand, records of the Veteran's unsuccessful effort in the 1990s to obtain Agent Orange benefits from the Special Master appointed by a federal court could not be located.  However, information in the VA claims file amply demonstrates that the Appeals Management Center (AMC) substantially complied with the provisions 38 C.F.R. § 3.159(e) in correspondence dated in August 2012 and its November 2012 supplemental statement of the case notifying the Veteran of its efforts, requesting any copies the Veteran might possess, and notifying the Veteran that his claim would be decided based on the evidence of record if the court records could not be located.  A signed formal finding of unavailability was also entered into the claims file.  

In addition, private and VA medical records relevant to these issues have been requested or obtained and the Veteran was also provided with a VA medical opinion related to his service connection claim for lipomas.  He also was provided an opportunity to participate and be heard when he testified during a video conference Board hearing in January 2008.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 57586-57589 (1996); 72 Fed. Reg. 32395-32399 (2007); 75 Fed. Reg. 32540-32553 (2010).  

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), but see Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Court has "expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file."  Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lipomas

The Veteran seeks service connection for lipomas.  In his January 2003 claim for service connection the Veteran asserted his belief that his multiple skin lipomas were related to his exposure to various chemical agents as he was a military nuclear, biological, and chemical specialist while on active duty.  The Veteran also claimed that he was exposed to herbicides while serving in Vietnam.  

Service personnel records show that the Veteran served in Vietnam from September 1967 to October 1968 and received the Combat Action Ribbon.  His military occupational specialty was radio telegraph operator.  Personnel records show he took a course in map and aerial photograph reading and another in radio telegraph operator duties.  He also attended the NBC [Nuclear, Biological, and Chemical] School at Camp Lejeune for three weeks in 1969.  

Service treatment records fail to show that the Veteran was ever seen or treated for lipomas during active duty.  His December 1969 discharge examination noted no abnormalities of the skin.  

Post-service, a November 1998 private medical record noted the Veteran's complaint that he sometimes felt a nodule at the base of the scrotum and had discomfort in sitting.  On examination, the examiner could not feel any nodules.  A January 2000 private medical record noted the Veteran's complaint of a painful growing cyst in the area near the groin and left leg.  A February 2000 private medical record showed excision of lipomas from the Veteran's right leg.  

Correspondence dated in January 2003 from J.J.O., M.D., identified as a specialist in internal medicine, stated that the Veteran had extensive and widespread lipomas on his skin since serving in Vietnam, that they were painful, and that they caused him discomfort when he tried to sleep.  He noted that several lipomas had been removed from the Veteran's neck, leg, and groin.  Dr. J.J.O. opined that these extensive lipomas were more likely than not a result of the Veteran's exposure to herbicides during service in Vietnam.  Dr. J.J.O. also noted that the Veteran worked in a nuclear, biological and chemical unit and was exposed to chemicals.  This exposure during active duty may have contributed to his current condition.  

An April 2003 VA medical record noted the Veteran's complaint of multiple cystic areas under the skin all over his body and mainly on the upper extremities.  It also was noted that some had been removed in the past at a VA facility.  The examiner indicated these skin lesions could be lipoma.  

The report of a June 2003 VA examination showed extensive lipomas of different sizes and shapes on the skin.  An August 2004 VA progress note indicated numerous subcutaneous nodules.  The ones on the forearms were soft and mobile and most consistent with lipomata.  One on top of the head felt like a small subcutaneous cyst.  Assessment was multiple lipomas.  

During a Board hearing in January 2008, the Veteran testified that he had extensive lumps or lipomas on his arms, both sides, on his back, his legs, instep, near the groin, on his stomach, on his head, and near the esophagus.  He said that he had some removed, but a biopsy had never been done and no doctor had told them they were cancerous (see transcript at pp. 3-4).  He also testified that during service in Vietnam he was a radio telegraph operator with a Marine unit that did air and naval gunfire liaison reconnaissance and wore a heavy radio on his back during 12-hour duty periods (see transcript at pp. 12-13).  He also said that at another point in service he was a member of a NBC unit that dealt with mustard gas, nerve gas, and asbestos, but left that unit because he thought his superiors were "toying" with him because they used outdated safety equipment (see transcript at pp. 18-19).  

A December 2009 VA medical record noted multiple lipomas were seen on the extremities and trunk.  There were no excoriated lesions.  

A VA examination was undertaken in May 2010 which relied on the Veteran's earlier November 2009 visit to the dermatology clinic.  In the earlier record, a few scattered 3-4 mm hyperpigmented macules, consistent with post-inflammatory hyperpigmentation, were noted over both arms.  The left arm had four 2 x 3 cm subcutaneous, mobile, soft nodules and the right arm had three 2 x 3 cm subcutaneous, mobile, soft nodules.  Also a 3 x 4 cm slightly flucuant cyst was found on the central back.  The November 2009 examiner recommended plastic or general surgery to remove the lipomas and the cyst on the back.  

The May 2010 report noted that the Veteran was seen in the plastic surgery clinic in December 2009 when the Veteran indicated that he wanted his skin lesions removed.  It was also noted that the cyst was removed from the back in February 2010.  

The May 2010 VA examiner reviewed the claims file and VA treatment records and noted that currently no exposed areas of the head, face, neck and hands were affected.  The diagnosis was lipomas which the examiner opined were not likely related to any event or incident in service, to include chemical exposure.  The examiner also noted that the Veteran's presumed exposure to Agent Orange in Vietnam had not been shown to be associated with the development of lipomas.  She noted that lipomas are benign fatty tumors that occur commonly in people between the ages of 40 and 60 and can run in families.  She said that the cause was unknown.  

February 2011 VA medical records noted a past medical history of lipomas on the upper extremities.  

Based on the evidence of record, the Board finds that service connection for lipomas, to include as due to herbicide exposure or as due to chemical exposure, is not warranted in this case.  Initially, the Board notes that the Veteran has a current diagnosis of lipomas noted in his May 2010 VA examination and the record contains medical evidence of lipomas post-service.  

As noted above, a veteran who served in Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, service department records show that the Veteran served in Vietnam from September 1967 to October 1968 as a radio telegraph operator.  Thus, he has been afforded the presumption of exposure to Agent Orange.  

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  As to the issue now on appeal, the Veteran has not been diagnosed with a disease or disorder listed under this regulation.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d); 3.309(e).  As the Veteran's currently diagnosed lipomas are not a disease included as one of those shown to have a positive association with exposure to herbicides, service connection as secondary to exposure to herbicide agents is not warranted on a presumptive basis.  Therefore, the presumption of exposure to herbicides does not apply.  The Veteran, however, may establish service connection secondary to exposure to herbicide agents with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Post service medical evidence which has been associated with the claims file shows that the Veteran was first diagnosed with lipomas in February 2000, more than 30 years after he was discharged from service.  Based upon the findings upon discharge examination in December 1969 and the absence of any evidence in support of his claim of having experienced lipomas since service in Vietnam, the Board finds the Veteran's statements as to a continuity of symptomatology since service to be not credible.

Although the Veteran has provided competent medical evidence that his lipoma disorder was caused by or was a result of his service, the Board finds the May 2010 VA examiner's opinion is persuasive that there was no relationship between the lipomas and active service.  Significantly, she explained that the cause of lipomas was unknown but that they were benign fatty tumors which commonly occurred in middle-aged adults.  The January 2003 opinion of Dr. J.J.O. is considered to warrant a lesser degree of probative weight because it is shown to have been based, at least in part, on the Veteran's statements as to continuing symptoms which are found to be not credible and to have provided without reference to any specific medical rationale.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be competent evidence of a nexus between a current disability and service.  

In this case, as the Veteran is the recipient of a Combat Action Ribbon while stationed in Vietnam during the war the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Those provisions state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease a combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  The Board finds that, even conceding that the Veteran was exposed to chemicals and herbicides in service by applying section 1154(b), the persuasive medical evidence in this case is adverse to his claim.  

Thus, after considering all of the evidence of record, the Board finds that the evidence does not show that service connection for lipomas, to include as due to herbicide exposure or as due to chemical exposure, is warranted under any theory of entitlement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Earlier Effective Date Claims 

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400 (2012).  

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a) (2012).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In his July 2004 Notice of Disagreement (NOD), the Veteran requested an earlier effective date for the grant of service connection awarded for peripheral neuropathy of the lower extremities; for retinopathy; for nephropathy; for sexual impotence; and for the grant of special monthly compensation for loss of use of a creative organ.  Service connection was granted for all of the above disorders in a July 2003 rating decision.  Service connection for peripheral neuropathy of the left and right lower extremities was effective October 8, 2002, service connection for retinopathy, nephropathy, and sexual impotence and special monthly compensation for loss of use of a creative organ were effective June 16, 2003.  

In his NOD, the Veteran contended that VA never asked him to report for a physical examination in the 1990s when he asserted he had applied for benefits.  In a September 2004 filing, the Veteran expanded his Notice of Disagreement contentions.  He claimed that his peripheral neuropathy could be traced to a private doctor's records dated September 26, 1997.  He claimed that his retinopathy could be traced to his private doctor's notes of October 24, 1997 and to an evaluation by a private ophthalmologist.  He claimed that his nephropathy could be traced back to his private doctor's treatment records which partly analyzed his hypertension before June 16, 2003.  He claimed that his sexual impotence and special monthly compensation for loss of use of a creative organ could be traced back to his private doctor's records of September 26, 1997 and other dates that documented penile deformity together with loss of erectile power, and pain in the groin area.  Therefore, he asserted his compensation for these matters should be effective from a date earlier than those assigned in the July 2003 rating decision.  

During his Board hearing in January 2008, the Veteran testified that in 1990, 1993 or 1995 he applied for VA disability at the West Haven, Connecticut, VA Hospital, and referred to the Nehmer Agent Orange federal class action litigation.  He said his claim was appealed through a board in New York.  He said that he had copies of relevant correspondence and would provide such to his VA claims file (see transcript at pp. 9-11).  

A copy of a form the Veteran signed in January 1995 is now associated with his service personnel file.  This form requested that his military records be sent to the Special Master handling the Agent Orange Veterans Payment Program in New York.  There is no indication from this form that the Veteran had also filed a disability claim with the VA nor is any such claim associated with the appellate record.  

In addition, a June 1996 "Decision on Appeal," signed by the Special Master for Appeals in the Agent Orange litigation in U.S. District Court in Brooklyn, New York, stated that the Agent Orange Claims Administrator had denied the Veteran's participation in the program.  The Special Master affirmed that denial and cited the Veteran's failure to provide requested evidence of total disability and unemployability, which precluded an award.  As noted above, efforts by the RO/AMC to retrieve these court records were unsuccessful.  The Veteran has not provided his own copies of these records when requested to do so by VA.  

According to information in the claims file, in October 2002 the Veteran applied for service connection for diabetes, which was granted in a December 2002 rating decision with a 20 percent disability rating, effective October 8, 2001.  While the Veteran has contended that he originally applied for diabetes mellitus at VA's West Haven Hospital during the 1990s, there is no record associated with the claims file that shows the Veteran filed a claim for benefits for diabetes at a VA facility before he filed his October 2002 claim for service connection.  There is no record that the RO in Connecticut or New York ever considered and denied any service connection claim for diabetes in the 1990s.  

The Veteran was provided a VA examination on June 16, 2003, which showed peripheral neuropathy of the lower extremities, retinopathy, nephropathy, and impotence.  

Thereafter, service connection was granted in the July 2003 rating decision now on appeal for several disorders which the Veteran did not specifically request, but which were determined to be secondary to the Veteran's already service connected diabetes mellitus associated with herbicide exposure.  For example, service connection was granted for peripheral neuropathy of both lower extremities, with a 10 percent disability rating assigned for each leg, effective October 8, 2002, the date VA received the Veteran's original claim for service connection for diabetes.  Service connection also was granted for retinopathy and a 10 percent disability rating was assigned, effective June 16, 2003, the date of a VA ophthalmologist evaluation that showed mild diabetic retinopathy.  Service connection also was granted for nephropathy and a noncompensable disability rating assigned because the June 16, 2003, VA examiner found protein in the urine.  Service connection also was granted for sexual impotence and a noncompensable disability rating was assigned because the June 16, 2003, VA examiner provided an opinion that sexual impotence was due to the Veteran's service-connected diabetes.  Special monthly compensation for loss of use of a creative organ also was granted in the July 2003 rating decision because the June 16, 2003, VA examiner had found that the Veteran's sexual impotence was related to his service-connected diabetes disorder.  

The Board has considered the Veteran's contentions, but finds that his claim for an effective date earlier than October 8, 2002, for peripheral neuropathy of the lower extremities must be denied.  In order to be entitled to an effective date prior to October 8, 2002, for the grant of service connection for peripheral neuropathy, the evidence must show that the Veteran submitted a claim, either formal or informal, for that benefit prior to that date.  As noted above, the Veteran's original application for service connection for diabetes was received by VA on October 8, 2002.  There is no record found in the claims file of any claim for service connection filed in the 1990s at any VA facility, as contended by the Veteran.  He did not file a specific claim for peripheral neuropathy, but was granted service connection based on the findings of the June 16, 2003 VA examination.  

As noted above, the effective date for an original claim of compensation is the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the Veteran's claim for service connection for diabetes was received by the RO on October 8, 2002.  Entitlement for the benefit arose on June 16, 2003, the date of the VA examination which provided the necessary findings regarding peripheral neuropathy of the lower extremities.  

A review of the claims file does not reflect that any communication prior to October 8, 2002, can be construed as a formal or informal claim for service connection for diabetes or for peripheral neuropathy of the lower extremities.  To the extent that the Veteran was treated for peripheral neuropathy prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  In the present case, the RO has granted benefits for peripheral neuropathy as of the date of receipt of the Veteran's claim for service connection for diabetes.  Based on a review of the history of this claim, therefore, the Board finds that the Veteran's claim for an effective date earlier than October 8, 2002, for the grant of service connection for peripheral neuropathy must be denied.  

The Board has considered the Veteran's contentions, but finds that his claims for an effective date earlier than June 16, 2003, for the grants of service connection for retinopathy, nephropathy, and sexual impotence and for the grant of special monthly compensation for loss of use of a creative organ must be denied as well.  In order to be entitled to an effective date prior to June 16, 2003, for these claims the evidence must show that the Veteran submitted a claim, either formal or informal, for that benefit prior to that date.  As noted above, the Veteran's original application for service connection for diabetes was received by VA on October 8, 2002.  There is no record found in the claims file of any claim for service connection filed in the 1990's at any VA facility, as contended by the Veteran.  He did not file a formal specific claim for special monthly compensation or for service connection for retinopathy, nephropathy or for sexual impotence, but was granted these benefits as secondary to diabetes associated with herbicide exposure based on the relevant findings of the June 16, 2003, VA examination.  

As noted above, the effective date for an original claim of compensation is the date of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  In this case, the Veteran's claim for service connection for diabetes was received by the RO on October 8, 2002.  Entitlement for service connection for retinopathy, nephropathy, and sexual impotence as well as entitlement to special monthly compensation arose on June 16, 2003, the date of the relevant VA examination which provided the necessary findings regarding these claims.  

A review of the claims file does not reflect that any communication prior to June 16, 2003, can be construed as a formal or informal claim for service connection for retinopathy, nephropathy, sexual impotence, or for special monthly compensation.  To the extent that the Veteran was treated for retinopathy, nephropathy, or sexual impotence prior to the effective date assigned, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  

Prior to June 16, 2003, the Board notes that there were no informal claims expressing an intent to claim service connection for retinopathy, nephropathy, or sexual impotence in accordance with 38 C.F.R. § 3.155.  For these issues, the RO has properly granted benefits as of the date entitlement arose, which is later in time than the date of receipt of the Veteran's original claim for service connection for diabetes.  Entitlement for service connection for retinopathy, nephropathy, sexual impotence and for special monthly compensation is shown in the June 16, 2003 VA examination.  Therefore, based on a review of the history of these claims, the Board finds that they must be denied.  Accordingly, the claims for earlier effective dates on appeal are denied.  


ORDER

Entitlement to service connection for lipomas is denied.  

Entitlement to an effective date earlier than October 8, 2002, for the grant of service connection for peripheral neuropathy of the left and right lower extremities is denied.  

Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for retinopathy is denied.  

Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for nephropathy is denied.  

Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for sexual impotence is denied.  

Entitlement to an effective date earlier than June 16, 2003, for the grant of special monthly compensation for loss of use of a creative organ is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


